         Case 3:21-cv-00019-L-BGS Document 16 Filed 09/03/21 PageID.235 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11   G.C., an individual,                                     Case No.: 3:21-cv-19-L-BGS
12                                           Plaintiff,
13   v.                                                       ORDER ADOPTING REPORT &
                                                              RECOMMENDATION (ECF 15) AND
14   SAN DIEGO UNIFIED SCHOOL                                 GRANTING PLAINTIFF’S MOTION
15   DISTRICT,                                                TO DISMISS (ECFs 12 & 14).
16                                         Defendant.
17
              Pending before the Court is Plaintiff’s motion to dismiss and motion to approve
18
     settlement. (ECFs 12 and 14).
19
              On August 17, 2021, Magistrate Judge Bernard G. Skomal issued a Report and
20
     Recommendation for an order approving the settlement. (ECF 15). The deadline to file an
21
     objection to the Report and Recommendation was August 31, 2021. Id. 1 No party filed an
22
     objection. (See Docket).
23
24
25
26
27
     1
      Defendants have not filed an appearance in this matter. (See Docket). Linda Clark is Plaintiff’s
28   guardian ad litem. (ECF 10).

                                                          1
                                                                                              3:21-cv-19-L-BGS
         Case 3:21-cv-00019-L-BGS Document 16 Filed 09/03/21 PageID.236 Page 2 of 2



 1            Judge Skomal determined the proposed settlement – $108,500 – is fair and
 2   reasonable. (ECF 15). The settlement provides that Plaintiff shall receive $89,000. Id.
 3   Plaintiff’s counsel shall receive $19,500 as compensation. Id.
 4            The Court reviewed the Report and Recommendation.2 It is thorough and well-
 5   reasoned. The Court agrees with Judge Skomal’s legal and factual determinations.
 6   Therefore, the Court adopts the Report and Recommendation (ECF 15) in full and
 7   incorporates it into this Order. See 28 U.S.C. § 636. The settlement is approved. The
 8   Court GRANTS Plaintiff’s motion to dismiss (ECF 12) and motion to approve settlement
 9   (ECF 14). See Fed. R. Civ. P. 17(c); Civ. L. R. 17.1; Robidoux v. Rosengren, 638 F.3d
10   1177, 1181 (9th Cir. 2011); Davis v. Walker, 745 F.3d 1303, 1310 (9th Cir. 2014).
11   Pursuant to the settlement agreement, this action is DISMISSED WITH PREJUDICE.
12   See Fed. R. Civ. P. 41.
13            IT IS SO ORDERED.
14   Dated: September 3, 2021
15
16
17
18
19
20
21
22
23
24
25
26
27
     2
       Although there is no objection to the Report and Recommendation, the Court conducted a de novo
28   review. See 28 U.S.C. § 636; United States v. Reyna-Tapia, 328 F.3d 1114, 1121-1122 (9th Cir. 2003).

                                                       2
                                                                                           3:21-cv-19-L-BGS
